                                           USD-::.: sr)NY
                                           DOCUMENT
UNITED STATES DISTRICT COURT               ELECTRONIC.A.LL Y F'!LED
SOUTHERN DISTRICT OF NEW YORK              DOC1J ------,----=-        --···--·-·
                                           DA TE FILED: .J-  i~~--
UNITED STATES OF AMERICA

          - against -                     17cr169 (JGK)

SHIVANAND MAHARAJ,                        ORDER

                     Defendant.

JOHN G. KOELTL, District Judge:

     The Docket reflects that the defendant filed a Notice of

motion on August 2, 2019 (Docket No. 204) indicating that a

Memorandum of Law and Accompanying documents were to be filed on

or before September 13, 2019. The docket does not reflect that

any such documents were filed. The parties are asked to confirm

that the Notice of Motion (Docket No. 204) should be denied

without prejudice as moot. The parties are also asked to confirm

that there are no open motions and that the only matter that

remains before the Court is the sentencing hearing that the

Court has adjourned until April 3, 2020. The parties are asked

to respond to this order by January 15, 2020.

SO ORDERED.

Dated:    New York, New York
          January 8, 2020         ?JA_r;¼John G. Koeltl
                                   United States District Judge
